1

2

3

4

5

6

7

8                      UNITED STATES DISTRICT COURT

9                     EASTERN DISTRICT OF CALIFORNIA

10                             ----oo0oo----

11

12   PAMELA DENISE PRINGLE,                 No.   2:18-cv-02035 WBS KJN
13               Plaintiff,

14       v.                                 ORDER RE: PLAINTIFF’S
                                            APPLICATION FOR ATTORNEY FEES
15   BRENT CARDALL, COUNTY OF YOLO,         AND COSTS
     YOLO COUNTY PROBATION
16   DEPARTMENT, SANDY JONES, AMANDA
     GENTRY, NOEL BARLOW-HUST, CINDY
17   McDONALD, MARK ALAN KUBINSKI,
     ELISA SUE MAGNUSON, JOHN DOES 1-
18   20, and JANE DOES 1-20,
     inclusive,
19
                 Defendants.
20
21                             ----oo0oo----

22            Following the clerk’s entry of default against them,

23   defendants Noel Barlow-Hust, Amanda Gentry, Sandy Jones, Mark

24   Alan Kubinski, Elisa Sue Magnuson, Cindy McDonald, and Judy

25   Mesick (“the Idaho defendants”) moved this court to set aside the

26   entry of default. (Docket No. 30.)     The court granted that motion

27   on the condition that the Idaho defendants pay attorney’s fees

28   and costs associated with plaintiff’s preparation of a Motion for
                                        1
1    Entry of Default Judgment against the Idaho defendants.    (Docket

2    No. 56.)   The court previously reviewed the legal basis for that

3    ruling (id.) as well as the factual and procedural events that

4    precipitated it (id.).    Rather than revisit those issues here,

5    the court turns to the accounting work necessary for the

6    implementation of its order.    Specifically, having reviewed

7    plaintiff’s Application for Attorney Fees and Costs (Docket No.

8    62), the affidavit of plaintiff’s counsel, Hans W. Herb (Docket

9    No. 62-1), and the Idaho defendants’ response to plaintiff’s

10   application (Docket No. 64), the court addresses the amount of

11   plaintiff’s attorney’s fees and costs to be paid by the Idaho

12   defendants.

13              In calculating the amount of an award of attorneys’

14   fees, the court will use a lodestar calculation, i.e., the number

15   of hours reasonably expended on the litigation multiplied by a

16   reasonable hourly rate.    Allen v. Shalala, 48 F.3d 456, 458 (9th

17   Cir. 1995).   There is a strong presumption that the lodestar

18   amount is reasonable.     Fischer v. SJB-P.D., Inc., 214 F.3d 1115,

19   1119 n.4 (9th Cir. 2000) (citation omitted).    However, the court

20   may adjust the lodestar figure if various factors overcome the
21   presumption of reasonableness.1    Hensley v. Eckerhart, 461 U.S.

22        1    The court may adjust the lodestar figure on the basis
     of the Kerr factors:
23
          (1) the time and labor required, (2) the novelty and
24        difficulty of the questions involved, (3) the skill
          requisite to perform the legal service properly, (4)
25        the preclusion of other employment by the attorney due
          to acceptance of the case, (5) the customary fee, (6)
26        whether the fee is fixed or contingent, (7) time
          limitations imposed by the client or the
27        circumstances, (8) the amount involved and the results
          obtained, (9) the experience, reputation, and ability
28        of the attorneys, (10) the “undesirability” of the
                                     2
1    424, 434 (1983).

2    I.    Number of Hours Reasonably Expended

3               Plaintiff requests that the court award 56.1 hours of

4    attorneys’ fees in connection with the preparation of plaintiff’s

5    Motion for Entry of Default Judgment.   (Pl.’s Appl. for Att’y

6    Fees & Costs at 2.)   The Idaho defendants contend that only 12.1

7    of those hours ought to be recoverable by plaintiff.     (Idaho

8    Defs.’ Resp. to Req. for Att’y Fees & Costs (“Defs.’ Resp,”) at

9    5.)

10         A.   Scope of Recoverable Hours and Costs

11              The Idaho defendants argue that though the court

12   granted recovery of fees and costs associated with the

13   plaintiff’s Motion for Entry of Default Judgment, plaintiff has

14   speciously requested “all fees and costs associated whatsoever

15   with the default process.”   (Defs.’ Response at 3-4.)

16              The court’s March 19, 2019, order conditioned the

17   setting aside of the Idaho defendants’ default on “their payment

18   of attorney’s fees and costs associated with the preparation of

19   plaintiff’s Motion for Entry of Default Judgment.”   (Order at 6.)

20   Neither costs associated with the application of clerk’s entry of
21   default, nor other costs associated with the litigation process

22   were contemplated by the order.   Accordingly, the court disallows

23   the following billing entries because they are not sufficiently

24   associated with the preparation of plaintiff’s Motion for Entry

25         case, (11) the nature and length of the professional
           relationship with the client, and (12) awards in
26         similar cases.
27   Kerr v. Screen Guild Extras, Inc., 526 F.2d 67, 70 (9th Cir.
     1975).
28
                                       3
1    of Default Judgment:

2        1.    1.2 hours on 11/10/18 for “Review case file and

3              service documents; review and finalize

4              Application for Clerk’s Entry of Default as to

5              Idaho Defendants;”

6        2.    .2 hours on 11/19/18 for “Review Clerk’s Entry of

7              Default as to Idaho defendants;”

8        3.    2.9 hours on 11/20/18 for “Review current and

9              former Interstate Compact Rules of the Interstate

10             Commission for Adult Offender Supervision

11             (ICAOS);”

12       4.    1.3 hours on 11/21/18 for “Conference with client

13             regarding ICAOS rules, case facts and default

14             prove-up application;”

15       5.    2.2 hours on 11/27/18 for “Research on emotional

16             distress damages; review damage awards in

17             California cases;”

18       6.    .8 hours on 1/02/19 for “Review Idaho defendants’

19             Motion to Set Aside Default;”

20       7.    3.2 hours on 1/22/19 for “Begin preparing
21             Opposition to Motion to Set Aside Default,

22             including legal research;”

23       8.    1.8 hours on 1/24/19 for “Continue preparing

24             Opposition to Motion to Set Aside Default,

25             including Affidavit;”

26       9.    .7 hours on 2/4/19 for “Finalize Opposition to
27             Motion to Set Aside Default;”

28       10.   .6 hours on 2/11/19 for “Review Idaho defendants’
                                        4
1          Reply to Motion to Set Aside Default; conference

2          with client;”

3    11.   2.8 hours on 2/18/19 for “Review file and prepare

4          for oral argument on Defendants’ Motion to Set

5          Aside Default;”

6    12.   7.8 hours on 2/19/19 for “Attending hearing on

7          Idaho Defendants’ Motion to Set Aside Default;

8          travel to and from Sacramento;”

9    13.   .3 hours on 2/21/19 for “Review Court’s Order

10         conditionally granting Motion to Set Aside

11         Default and ordering supplemental service;”

12   14.   .5 hours on 2/26/19 for “Review transcript of

13         proceedings held 2/19/19-- Motion to Set Aside;”

14   15.   .8 hours on 2/27/2019 for “Effectuate

15         Supplemental Service on Idaho defendants; Review

16         and finalize Notice re: Supplemental Service on

17         Idaho defendants.”

18   16.   1.2 hours on 3/6/2019 for “Begin preparation of

19         Response to Court’s 2/21/19 Order re: payment by

20         Idaho defendants of attorney fees;”
21   17.   .7 hours on 3/7/2019 for “Finalize Response to

22         Court’s 2/21/19 Order re: attorney fees;”

23   18.   .4 hours on 3/7/2019 for “Review Idaho

24         Defendants’ Response to Court’s 2/21/19 Order re:

25         attorney fees; conference with client;”

26   19.   .2 hour on 3/20/19 for “Review Court Order
27         granting attorney fees to Plaintiff as a

28         Condition of Setting Aside Default;”
                                 5
1          20.   1.9 hours on 3/26/2019 for “Prepare Ex Parte

2                Application to Strike Defendants’ Motion to Set

3                Aside Default, or in the alternative, to vacate

4                or continue briefing schedule; conference with

5                client;”

6          21.   .4 hours on 3/29/2019 for “Review Idaho

7                Defendants’ Response to Ex Parte Application to

8                Strike, et al.; conference with client;”

9          22.   1.7 hours on 4/1/2019 for “Draft Application for

10               Fees and Costs, including Declaration; conference

11               with client;”

12         23.   1.1 hours on 4/3/2019 for “Finalize and file

13               Application for Fees and Costs.”

14         B.    Hours Billed After December 7, 2018

15               In her opposition to the Idaho defendants’ Motion to

16   set aside the default, plaintiff claimed that the Idaho

17   defendants “threw a wrench” in the work she had done on the

18   Motion for Entry of Default Judgment by failing to respond to the

19   summons and complaint and then “at the last minute prior to

20   Plaintiff filing her application [for entry of default judgment]”
21   filing a Motion to Set Aside Entry of Default.    (Pl.’s Opp. to

22   Mot. to Set Aside Default (Docket No. 42) at 20.)      This

23   allegation was belied, however, by Exhibit A to Magnuson’s

24   Affidavit, a December 10, 2018, email in which Magnuson tells

25   Herb that defendants will move to set aside entry of default if

26   the plaintiff does not stipulate to setting it aside.      (Magnuson
27   Aff. in Supp. of Denial of Pl.’s Req. for Att’y Fees & Costs, Ex.

28   A.)   Thus, nearly a month before she filed her Motion for Default
                                       6
1    Judgment, plaintiff knew, or should have known, that the Idaho

2    defendants planned to move to have the entry of default against

3    them set aside.

4              It is not clear to the court why plaintiff continued

5    work on her Motion for Entry of Default Judgment once she knew

6    that the Idaho defendants intended to move to have the entry of

7    default against them set aside.    Regardless, the court will not

8    force the Idaho defendants to underwrite this choice.      See E. &

9    J. Gallo Winery v. Cantine Rallo, S.p.A., 430 F. Supp. 2d 1064,

10   1095 (E.D. Cal. 2005) (Wanger, J.) (conditioning setting aside of

11   default on defendant’s payment of plaintiff’s attorney’s fees

12   associated with the default proceedings, but disallowing those

13   fees and costs incurred after defendant informed plaintiff of its

14   intention to defend).   Accordingly, the court disallows all

15   billing entries corresponding to the drafting of the Motion for

16   Entry of Default Judgment which are dated December 11, 2018, or

17   later.   Specifically, the following billing entries are

18   disallowed:

19       1.    2.9 hours on 12/31/18 for “Finalize Motion for

20             Default Judgment and Declarations;”
21       2.    .1 hours on 01/03/19 for “Review Court’s Minute

22             Order requiring noticed hearing on Default

23             Judgment Application;”

24       3.    .3 hours on 01/03/19 for “Finalize Notice of

25             Hearing on Motion for Default Judgment;”

26       4.    .1 hours on 01/04/19 for “Review Order by
27             Magistrate Newman denying Motion for Default

28             Judgment.”
                                        7
1         C.    Allowable Hours

2               After disregarding the disallowed billing entries,

3    there are 18 hours of billing entries in plaintiff’s fee request.

4    The court finds that these entries are properly associated with

5    the preparation of plaintiff’s Motion for Entry of Default

6    Judgment and were proximately caused by the Idaho defendants’

7    conduct.     As such, plaintiff is entitled to the recovery of fees

8    associated with them.

9    II. Reasonable Hourly Rate

10              Plaintiff seeks an hourly rate of $600 for her counsel,

11   Hans Herb.    To determine the reasonableness of this requested

12   rate, the court will look to “the prevailing market rates in the

13   relevant community,”     Blum v. Stenson, 465 U.S. 886, 895 (1984),

14   “for similar work performed by attorneys of comparable skill,

15   experience, and reputation.”     Chalmers v. City of Los

16   Angeles, 796 F.2d 1205, 1211 (9th Cir. 1986).     In general, “the

17   relevant community is the forum in which the district court

18   sits.”    Barjon v. Dalton, 132 F.3d 496, 500 (9th Cir. 1997).     The

19   burden is on the party seeking fees “to produce satisfactory

20   evidence . . . that the requested rates are in line with those
21   prevailing in the community for similar services by lawyers of

22   reasonably comparable skill experience and reputation.     Blum, 465

23   U.S. at 895 n.11.

24              Plaintiff’s counsel, Hans Herb, graduated from law

25   school in 1988 and is an experienced attorney.2    Herb concedes

26        2    It is unclear precisely how experienced Mr. Herb is --
     neither his affidavit (Docket No. 62-1) nor the resume attached
27   as an exhibit to it indicate the dates of Mr. Herb’s prior
     experience. In other words, though Mr. Herb has evidently
28   practiced law in a variety of contexts, it is unclear exactly how
                                     8
1    that he is not a specialist in civil rights law and states that

2    his requested $600 per-hour rate reflects his lack of expertise

3    in this area.3   (Herb Aff. ¶ 15.)   The requested rate does not,

4    however, reflect the prevailing market rates in the relevant

5    community, i.e., the Sacramento region.

6              A review of recent cases indicates that an hourly rate

7    of $280 per hour is appropriate for a lawyer of Mr. Herb’s skill

8    and experience.4   Cf. Deocampo v. Potts, No. 2:06-1283 WBS, 2014

9    WL 788429 (E.D. Cal. Feb. 25, 2014)(awarding $280 hourly rate to

10   lawyer with approximately 30 years of experience); Levine v.

11   Sleep Train, Inc., No. 2:15-00002 WBS AC, 2016 WL 4368107 (E.D.

12   many of the last 31 years he has spent engaged in the full-time
     practice of law.
13
          3    In support of this requested rate, Herb attests that
14   the lowest hourly billing rate provided by his office is $580.
     (Herb Aff. ¶ 12.)   He also points to a 2010 the Sacramento
15   County Superior Court fee award that set his hourly rate at $580
     an hour. (Id. ¶ 13.)
16
          4    In Lehr v. City of Sacramento, No. 2:07-CV-01565-MCE,
17   2013 WL 1326546 (E.D. Cal. Apr. 2, 2013), the court considered
     the appropriate hourly rate for an attorney who, though admitted
18   to practice in 1975, did not have substantial experience
     litigating civil rights cases. The court determined that the
19   attorney’s services should be valued at a rate comparable to that
     charged by civil rights lawyers with 7-10 years of experience and
20   awarded him $260 per hour. Id. at 7.
               Defendants ask the court to follow Lehr and assign Mr.
21   Herb a diminished hourly rate based on his lack of experience
     with civil rights litigation. Doing so, however, would require
22   disregarding several key differences between the instant fee
     award and that at issue in Lehr. Unlike the attorney in Lehr,
23   Mr. Herb represents plaintiff by himself and does not have the
     benefit of working with an experienced civil rights litigator.
24   Moreover, this award is for time spent drafting a Motion for
     Entry of Default Judgment as well as filings related to this fee
25   request; Mr. Herb’s lack of expertise in civil rights law is
     unlikely to have hampered his ability to expertly and
26   expeditiously prepare these filings. Accordingly, with respect
     to this instant fee request, the court does not find it necessary
27   to discount Mr. Herb’s years of experience in determining his
     reasonable hourly rate.
28
                                      9
1    Cal. Aug. 16, 2016)(awarding $260 hourly rate to attorney with 25

2    years of experience).

3               Given Mr. Herb’s reasonable hourly rate of $280, the

4    lodestar amount is $5,040 ($280/hour x 18 hours).    This amount is

5    “presumptively reasonable.”    See Camacho v. Bridgeport Fin.,

6    Inc., 523 F.3d 973, 978 (9th Cir. 2008).

7    IV.   Adjustments of the Loadstar Amount

8               The Idaho defendants advance several arguments as to

9    why the court should adjust the lodestar amount downward.    The

10   court will address each in turn.

11         A.   Level of Culpability

12              In explaining its authority to impose a sanction on the

13   Idaho defendants as a condition of granting their Motion to Set

14   Aside Entry of Default, the court cited Nilsson, Robbins,

15   Dalgarn, Berliner, Carson & Wurst v. Louisiana Hydrolec, 854 F.2d

16   1538 (9th Cir. 1988).   In Nilsson, the court conditioned the

17   setting aside default against a defendant who “followed a

18   deliberate, willful, studied course of frustrating plaintiff’s

19   attempts at discovery, complicating proceedings, and ignoring

20   court orders” on the payment of a sanction.   Id. at 1547.
21              The Idaho defendants now argue that because the conduct

22   that earned them this sanction is not so bad as that at issue in

23   Nilsson, the loadstar figure used to calculate plaintiff’s award

24   should be adjusted downward.   The fact that the conduct at issue

25   here may be less egregious than that at issue in other cases is

26   not significant.   The court has already determined that because
27   the Idaho defendants created needless work for both plaintiff and

28   the court by failing to respond to the summons and complaint, a
                                       10
1    sanction is appropriate in this case.     (Docket No. 56).    The

2    inconvenience imposed upon the court and opposing counsel is not

3    dependent upon the degree of culpability of the defendants.         The

4    court thus declines to excuse the defendants from paying the fee

5    award in its entirety simply because defendants’ conduct may not

6    have been as egregious as the conduct at issue in other cases.

7         B.      Relationship Between Plaintiff and Her Counsel

8                 Plaintiff and her counsel have known each other for 30

9    years and have previously worked together.     (Herb Aff. (Docket

10   62-1) ¶¶ 3-4.)     The Idaho defendants argue that in light of this

11   extended professional relationship, and the possibility that

12   plaintiff’s counsel is handling plaintiff’s case pro bono or at a

13   highly reduced rate, the court should reduce the loadstar amount.

14   Defendants are correct that courts may consider “the nature and

15   length of the [attorney’s] professional relationship with the

16   client” in determining reasonable attorney’s fees.     Kerr, 526

17   F.2d at 70.     In the instant case, however, a reduction in the

18   loadstar is not warranted.     Any discounts or savings plaintiff

19   may receive because of her long-term professional relationship

20   with Mr. Herb should not work to the benefit of defendants’
21   attorneys.     (Herb Aff. ¶¶ 16-18.)

22   III. Costs

23                Plaintiff requests an award of $278.24 in costs: a

24   $152.50 fee for the transcription of the February 19, 2019,

25   hearing on the Idaho defendants’ Motion to Set Aside Default;

26   $117.74 for her counsel’s travel to the February 19, 2019,
27   hearing; and $8 in parking costs associated with her counsel’s

28   appearance at the February 19, 2019, hearing.
                                       11
1               Like the attorney’s fees associated with her counsel’s

2    appearance at the hearing on the Idaho defendants’ Motion to Set

3    Aside Entry of Default, these costs are not directly associated

4    with the preparation of the Entry for Default Judgment.     As such,

5    they are outside the scope of the award made to plaintiff.        (See

6    Docket No. 56.)    Accordingly, the court will deny plaintiff’s

7    request for costs.

8    IV.   Service of Process Argument

9               In their response, the Idaho defendants argue that the

10   sanction is inappropriate because they were not properly served

11   until February, 2019.      Without making any finding as to the

12   adequacy of the service made on the Idaho defendants in their

13   official capacity, the court finds that the Idaho defendants were

14   properly before the court in their individual capacities. (See

15   Docket Nos. 13-19.)    This argument against the fee award is

16   accordingly unavailing.5

17              IT IS THEREFORE ORDERED that the Idaho defendants, as

18   sued in their individual capacities, shall, within 30 days, pay

19   plaintiff $5,040 in attorney’s fees associated with the

20   preparation of her Motion for Entry of Default Judgment.      Upon
21   their timely and complete compliance with this Order, the entry

22   of default against them (Docket No. 22) shall be set aside.

23   Dated:    April 23, 2019

24

25

26         5   The issue of the court’s personal jurisdiction over the
     Idaho defendants with respect to the underlying substantive
27   claims in this case (See Defs.’ Resp. at 13) is not properly
     before the court at this time and, as such, the court declines to
28   address it here.
                                     12
